DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5-17, the preamble states the invention is a “food chilling apparatus”; however, nothing in the claim limitations indicate there is any chilling to the apparatus and there is no active element in the claims to produce this chilling effect.  Therefore, it is unclear how the apparatus is a chilling apparatus.  Thereby it may be possible considered that the claimed structure is incomplete or inoperable to perform the implied chilling effect of a structural “chilling” apparatus.  Claims 2-4 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claims 1 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: any structure to permit or produce a “chilling” .
Claim 5 recites the limitation that the paddle portion is capable of rotating; however, claim 1, upon which claim 5 depends, requires the limitation that the paddle portion stays stationary.  Therefore, it is unclear how the paddle portion can be both stationary and rotate at the same time.  As such the claim is indefinite for failing to distinctly claim the invention.
    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanpei et al. (U.S. Patent No. 6,595,680).
Regarding claim 1, Sanpei et al. discloses a food chilling apparatus (title; column 2, lines 32-40 (cooling air)) comprising;
a stand portion (reference #3), a base portion (reference #5) and a pot portion (reference #2),

the base portion comprising a base plate (reference #5A), an output shaft (reference #15) and a cradle (reference #16), wherein the pot portion is removably attached to the cradle (see figures 1 and 3, reference #2 and 16), and the paddle portion extends into the pot portion (see figure 3, reference #2 and 11);
wherein the output shaft is capable of rotating the cradle and the pot portion (figures 2 and 3, reference #2, 15, 16, 30, 32, 33 and 34; columns 8-9, lines 65-13), and the paddle portion stays stationary relative to the rotation of the pot portion (reference #11). 
Regarding claim 5, Sanpei et al. discloses wherein the paddle portion is capable to rotate around the attachment portion (see figure 3, reference #11 capable to rotate around attachment portion #3A, 3D and 66 as pot rotates because paddle 11 connected to lid 10 of pot 2 which is rotating around reference #66).
Regarding claim 6, Sanpei et al. discloses wherein the paddle portion further comprises at least two arms extending into the pot portion (see figure 3, four paddle portion 11 shown).
Regarding claim 7, Sanpei et al. discloses wherein the output shaft rotates on a rotational axis approximately perpendicular to the base plate (figure 3, reference #15 with vertical line through reference #15 that is perpendicular to base plate 5A).
Regarding claim 8, Sanpei et al. discloses wherein the cradle further comprises at least three arms (column 5, lines 43-46), each arm including at least two grip portion made of a material capable of gripping the pot portion (reference #16A and 18; column 5, lines 43-53).
Regarding claim 9, Sanpei et al. discloses wherein the pot portion is capable of precession around a fixed rotational axis (figure 3, reference X).
Regarding claim 10, Sanpei et al. discloses wherein the paddle portion is removable attached to the attachment portion (see figure 3, paddle portion 11 part of lid 10 which is capable of be removed from attachment portion when lid is removed).
Regarding claim 11, Sanpei et al. discloses a food chilling apparatus (title; column 2, lines 32-40 (cooling air)) comprising;
a stand portion (reference #3), a base portion (reference #5) and a pot portion (reference #2),
the stand portion comprising a motor (reference #30), an attachment portion (reference #3A, 3D, 64 and 66 (as seen in figure 3, all considered part of attachment portion)), and a vertical structural member (reference #3C), where a paddle portion is attached to the attachment portion (reference #11 attached to reference #64 of attachment portion);
the base portion comprising a base plate (reference #5A), an output shaft (reference #15) and a cradle (reference #16), wherein the pot portion is removably attached to the cradle (see figures 1 and 3, reference #2 and 16), and the paddle portion extends into the pot portion (see figure 3, reference #2 and 11);
wherein the output shaft is capable of displacing the cradle and the pot portion (figures 2 and 3, reference #2, 15, 16, 30, 32, 33 and 34; columns 8-9, lines 65-13), and the motor is located on one end of the vertical structural member (figure 3, reference #30 located on bottom end of reference #3C).
Regarding claim 12, Sanpei et al. discloses wherein the output shaft is capable of displacing the cradle in a motion around a constant rotational axis (figure 3, reference #15, 16 and X).
Regarding claim 13, Sanpei et al. discloses wherein the output shaft is capable of displacing the cradle in a vibratory motion (figure 3, motor 30 is capable of rotating in either direction which will in 
Regarding claim 14, Sanpei et al. discloses wherein the output shaft is capable of precession around a constant rotational axis (figure 3, reference #15 and reference X).
Regarding claim 15, Sanpei et al. discloses wherein the paddle portion is capable of rotating around a rotational axis (see figure 3, paddle 11 connected to lid 10 of pot 2 which as a whole is rotating around axis X).
Regarding claim 16, Sanpei et al. discloses wherein the pot portion is cylindrically shaped (see figure 1, reference #2).
Claim(s) 1-5, 7, 9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dummler (U.S. Patent No. 2,240,641).
Regarding claim 1, Dummler discloses a food chilling apparatus (column 1, lines 1-8), comprising:
a stand portion (reference #3), a base portion (reference #8) and a pot portion (reference #1),
the stand portion comprising a motor (reference #7), an attachment portion (reference #13, 14, 15, 23, 24 and 25), and a vertical structural member (bottom portion of reference #3), where a paddle portion is attached to the attachment portion (reference #19 and 20);
the base portion comprising a base plate (reference #8), an output shaft (reference #4) and a cradle (reference #42), wherein the pot portion is removably attached to the cradle (see figures 1 and 2, reference #1 and 42 are separable; column 3, lines 48-50), and the paddle portion extends into the pot portion (see figures 1-3, reference #19 and 20 within reference #1);
wherein the output shaft is capable of rotating the cradle and the pot portion (figure 1, reference #1, 4 and 42; column 2, lines 19-23; column 3, lines 48-50), and the paddle portion is capable to stay stationary relative to the rotation of the pot portion (reference #19 and 20). 
Regarding claim 2, Dummler discloses a sink portion, the sink portion capable of containing a liquid (figures 1 and 2, reference #2).
Regarding claim 3, Dummler discloses wherein the stand portion, base portion and pot portion are at least partially inside the sink portion (reference #8 within reference #2; paddle portion 19 and 20 of stand portion partially inside reference #2; reference #1 partially within reference #2), the base portion and the cradle being completely submerged in the liquid (figures 1 and 2, reference #8 and 42 completely submerged in reference #2).
Regarding claim 4, Dummler discloses wherein the liquid is contains ice and the liquid has a temperature of less than 50°F (see inside of reference #2).  The limitation are directed to the material or article worked upon and it is noted that the material or article worked upon does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 5, Dummler discloses wherein the paddle portion is capable of rotating around the attachment portion (reference #19 and 20).
Regarding claim 7, Dummler discloses wherein the output shaft rotates on a rotational axis approximately perpendicular to the base plate (reference #4 and 8 perpendicular).
Regarding claim 9, Dummler discloses wherein the pot portion is capable of precession around a fixed rotational axis (reference #1 and 4; column 2, lines 19-23).
Regarding claim 10, Dummler discloses wherein the paddle portion is removable attached to the attachment portion (column 2, lines 37-40).
Regarding claim 11, Dummler discloses a food chilling apparatus (column 1, lines 1-8), comprising:
a stand portion (reference #3), a base portion (reference #8) and a pot portion (reference #1),

the base portion comprising a base plate (reference #8), an output shaft (reference #4) and a cradle (reference #42), wherein the pot portion is removably attached to the cradle (see figures 1 and 2, reference #1 and 42 are separable; column 3, lines 48-50), and the paddle portion extends into the pot portion (see figures 1-3, reference #19 and 20 within reference #1);
wherein the output shaft is capable of displacing the cradle and the pot portion (reference #1, 4 and 42; column 2, lines 19-23), and the motor is located on one end of the vertical structural member (reference #7 located at top end of reference #3).
Regarding claim 12, Dummler discloses wherein the output shaft is capable of displacing the cradle in a motion around a constant rotational axis (figure 1, reference #1, 4 and 42; column 2, lines 19-23; column 3, lines 48-50 (cradle attached to receptacle 1 and rotate together around rotational axis of reference #4)).
Regarding claim 13, Dummler discloses wherein the output shaft is capable of displacing the cradle in a vibratory motion (motor 7 is capable of rotating in either direction which will in turn permit the output shaft to be capable to rotate in back and forth in both directions causing a vibratory motion to the cradle).
Regarding claim 14, Dummler discloses wherein the output shaft is capable of precession around a constant rotational axis (reference #4).
Regarding claim 16, Dummler discloses wherein the pot portion is cylindrical shaped (see figures 1-3, 5 and 6, reference #1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanpei et al.
Regarding claim 17, Sanpei et al. discloses all the limitations as set forth above.  However, the reference is silent as to the type of material the paddle portion comprises.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed for the paddle portion of Sanpei et al. to comprise a flexible material in order to have some give as it passes through the material in the container as to efficiently mix the material without breaking due to forces of the material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dummler.
Regarding claim 17, Dummler. discloses all the limitations as set forth above.  However, the reference is silent as to the type of material the paddle portion comprises.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed for the paddle portion of Dummler to comprise a flexible material in order to have some give as it passes through the material in the container as to efficiently mix the material without breaking due to forces of the material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duke (U.S. Patent No. 4,403,867) discloses the apparatus of claims 1 and 11, including the stand portion, base portion and pot portion and all of their subparts as shown in figures 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774